Citation Nr: 1802864	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  15-46 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was before the Board in May 2017, at which time it was remanded for additional development.  After the issuance of an October 2017 supplemental statement of the case, this matter has been remitted to the Board.

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017).


FINDING OF FACT

The Veteran's allergic rhinitis is manifested by symptoms that more nearly approximate greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, with no polyps.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not more, for allergic rhinitis have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.97, Diagnostic Code 6522 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to a compensable rating for his service-connected allergic rhinitis.

In May 2017, the Board remanded the Veteran's above-captioned claim in order to attempt to obtain additional relevant evidence and to provide him a VA examination.  After undertaking the requested development, the Veteran was provided a VA examination, which occurred in September 2017.  Thereafter, the AOJ re-adjudicated the claim, continuing the denial of a compensable rating.  The AOJ issued an October 2017 supplemental statement of the case before remitting the Veteran's claim to the Board for further appellate review.  The Board finds that the AOJ substantially complied with the remand directives and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Throughout the pendency of this appeal, the Veteran's allergic rhinitis has been assigned a noncompensable rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522, which concerns allergic or vasomotor rhinitis.  As the Veteran's disability is listed in the Rating Schedule, rating by analogy under a different diagnostic code is prohibited.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

According to Diagnostic Code 6522, a 10 percent rating in warranted for allergic rhinitis when there are no polyps and there is greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is assigned when allergic rhinitis is manifested by polyps.

Diagnostic Code 6522 does not provide for a noncompensable rating.  However, in every case where a diagnostic code does not provide a zero percent evaluation, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2017).

In July 2013, the Veteran underwent a VA examination to assess the severity of his service-connected allergic rhinitis.  The examiner indicated that the Veteran required continuous medication, which consisted of 10 milligram pill and a nasal spray.  The Veteran did not have chronic sinusitis and, thus, he did not experience non-incapacitating or incapacitating episodes of sinusitis.  The Veteran denied undergoing any sinus surgical procedures.  The examiner specifically determined that the Veteran's allergic rhinitis was not productive of 50 percent obstruction in both of the nasal passages, nor was it productive of complete obstruction in either of the nasal passages.  Additionally, the examiner did not find permanent hypertrophy the nasal turbinates, nasal polyps, or a granulomatous condition.  The only other pertinent finding was nasal "stuffiness" and clear nasal drainage.

In an August 2013 statement, the Veteran asserted that he needed to get out of bed in the middle of the night to rinse his nose with baking soda and salt.  If he did not rinse, he claimed that mucous would enter his throat and "cut off his breathing."  Further, he stated that needed to use three pillows to prop his head up in order to "breathe freely."  He claimed that the daily use of prescribed medication resulted in nasal passages being only 50 percent effective.

An August 2013 letter from a VA doctor detailed the Veteran's current and past medications.  She also stated that the Veteran had been given intermittent courses of prednisone or Medrol for "acute flares," but had not been prescribed antibiotics for his allergic rhinitis.

In October 2014, the Veteran underwent another VA examination.  The Veteran complained of difficulty sleeping due to a "stopped up nose," as well as a sore throat.  All of the clinical findings from the July 2013 VA examiner were repeated here, with a few exceptions.  The examiner observed permanent atrophy of the Veteran's nasal turbinates.  Magnetic resonance imaging revealed, mild bilateral maxillary sinus mucosal thickening, left greater than right, as well as a small mucosal retention cyst within the left posterior maxillary sinus.  The orbits and retrobulbar soft tissues were unremarkable.  The examiner also reviewed findings from a September 2011 radiological examination, which were as follows:  minor right nasal septal convexity.  Enlarged turbinates, especially on the left inferiorly.  No air-fluid levels or mucosal thickening.

A May 2015 computed tomography revealed the following:  bilateral maxillary mucosal thickening is identified.  Left is worse than the right.  Maximum diameter on the left is 1centimeter.  Ostiomeatal complexes are patent.  Ethmoid frontal sinuses are clear.  There is very minimal mucosal thickening affecting the left sphenoid sinus that measures 2-3millimeters.  The impression was "minimal" maxillary and left sphenoid sinus disease.

An August 2015 VA treatment report shows that the Veteran had previously used "multiple" medications to treat his allergic rhinitis, and was then using Montelukast, a saline lavage, and Fluticasone.  He endorsed struggling with the persistence of his symptoms, and requested new medication, if any were available.  He was provided Nasacort.

In statement received by VA in September 2015, the Veteran stated that his allergic rhinitis has made it "unbearable" to breath early in the morning and, especially, at night.  He described being prescribed a variety of medications in the past, but that he has not experienced any improvement.

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The Veteran stated that the medication prescribed to treat his allergic rhinitis was making him sick, so he was working with his doctor to find another medication.  He denied then taking over-the-counter medication, preferring instead to gargle with water and vinegar.  The Veteran reported sinus swelling and drainage, as well as blockages at night and occasional pain.  The Veteran also testified as to "old symptoms," such as loss of balance, ear aches, and nose/ear blockages, but there was no indication as to when he asserts these symptoms were present.  

In September 2017, the Veteran underwent a VA examination to assess the severity of his allergic rhinitis.   The examiner found both allergic rhinitis and sinusitis.  With respect to the Veteran's non-service-connected sinusitis, the examiner attributed headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  The examiner also attributed 7 more non-incapacitating episodes to the Veteran's sinusitis in the past 12 months, as well as 2 incapacitating episodes that required 4 to 6 weeks of antibiotic treatment over the previous 12 months.  The examiner then determined that the Veteran's allergic rhinitis was not manifested by a greater than 50 percent obstruction of the nasal passage on both sides or a complete obstruction of one side.  The examiner did not provide a response as to whether permanent hypertrophy or the nasal turbinates or nasal polyps were present; instead, the examiner ordered computed tomography scans of the maxillofacial without intravenous contrast.  Ultimately, the impression was an interval resolution of the acute component of the previously noted parasinus disease; mild-to-moderate chronic paranasal sinus disease; and bilateral mastoid air cell disease, likely chronic.  This imagining did not indicate the presence of polyps.

Dating throughout the pendency of this appeal, VA treatment reports demonstrated that the Veteran complained of and was treated for a variety of non-service-connected conditions, including chronic otitis externa, chronic otitis media, and sinusitis.  Associated with these conditions, the Veteran experienced headaches, loss of balance, earaches, pain, non-incapacitating episodes, incapacitating episodes, and tenderness, among others symptoms.  As these symptoms have been specifically disassociated from the Veteran's service-connected allergic rhinitis, and have been attributed to non-service-connected conditions, they are not considered herein.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran's assertions as to the existence of the non-service-connected symptoms are competent.  Layno v. Brown, 6 Vet. App. 465, 469   (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  However, to the extent that the Veteran associates these non-service-connected symptoms with his service-connected allergic rhinitis, the Board finds that the matter of the determination of the origin of these symptoms is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are other potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   Further, the September 2017 VA examiner specifically found that the Veteran's non-service-connected sinusitis was manifested by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting.  The examiner also attributed 7 more non-incapacitating episodes to the Veteran's sinusitis in the past 12 months, as well as 2 incapacitating episodes that required 4 to 6 weeks of antibiotic treatment over the previous 12 months.  The Board finds the examiner's opinion to be highly credible.

Based on the Veteran's service-connected symptoms, the numerous medication he utilizes, and the results from imaging studies, the Board finds that the Veteran's allergic rhinitis more nearly approximate greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, with no polyps.  Specifically, the Veteran complains of daily use of medications just to breathe through his nose.  He takes an oral medication, uses a nasal spray, and self-administers a nasal lavage on a daily basis.  Accordingly, the Board finds that a 10 percent rating is warranted throughout the pendency of this appeal for the Veteran's allergic rhinitis.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522.

The Veteran does not assert, and the evidence of record does not otherwise support finding, that his service-connected allergic rhinitis was manifested by polyps.  Without the presence of polyps, the Board finds the preponderance of the evidence is against finding that the maximum 30 percent rating is warranted for any distinct period throughout the pendency of this appeal for the Veteran's allergic rhinitis.  Id.


ORDER

A 10 percent rating, but not more, for the Veteran's allergic rhinitis is granted.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs
Department of Veterans Affairs


